Case 2:21-cr-00009-LMA-JVM Document 18 Filed 03/10/21 Page 1 of 4

United States Department of Justice

United States Attorney’s Office
Western District of Louisiana

 

 

United States Courthouse United States Courthouse

300 Fannin Street, Suite 3201 800 Lafavetie Street, Suite 2200
Shreveport, Louisiana 71101 Lafayette, Louisiana 70501
Phone: 318-676-3600 Phone: 337-262-6618

Fax: 318-676-3641 Fax: 337-262-6682

Honorable Lance M. Africk
United States District Judge
Eastern District of Louisiana
500 Poydras Street

New Orleans, Louisiana 70130

Re: United States v. Robert Hjortsberg
Criminal Docket No. 21-cr-00009

Dear Judge Africk:

In compliance with the holding of Bryan v. United States, 492 F.2d 775 (Sth Cir. 1974),
and with Rule 11 of the Federal Rules of Criminal Procedure, the Government wishes to
acknowledge the following agreement between the Government and Robert Hjortsberg, the
defendant, in the above-captioned proceeding. Defendant's undersigned counsel, Frank G.
DeSalvo, has reviewed the terms of this agreement and has been advised by the defendant that the
defendant fully understands the terms of this agreement.

The Government has agreed that should the Court accept the defendant's plea of guilty to
Count 1 of the Bill of Information that it will not prosecute the defendant for any other offense
known to the United States Attorney’s Office, based on the investigation, which forms the basis of
the Bill of Information. The defendant understands that this does not apply to crimes of violence
that the defendant may have committed.

The defendant further understands that the maximum penalty defendant may receive should
his plea of guilty be accepted is not more than one (1) year imprisonment and a fine up to $25,000,
with the costs of prosecution under Title 26, United States Code, Section 7206.

Pursuant to Section 3E1.1, Acceptance of Responsibility, of the U.S. Sentencing
Guidelines, the Government agrees to a two (2) level decrease in the offense level for the
defendant’s timely acceptance of responsibility. Further, the Government moves pursuant to
US.S.G. § 3E1.1(b) for the Defendant to receive a one point reduction in his offense level should
that offense level be 16 or greater, as the Defendant has assisted authorities in the investigation or
prosecution of his own misconduct by timely notifying authorities of his intention to enter a plea

Page | of 4
Case 2:21-cr-O0009-LMA-JVM Document 18 Filed 03/10/21 Page 2 of 4

of guilty, thereby permitting the Government to avoid preparing for trial and permitting the
Government and the Court to allocate their resources efficiently.

The defendant agrees to pay $31,651.00 in restitution to the IRS. The defendant agrees that
any restitution imposed will be non-dischargeable in any bankruptcy proceeding and that
defendant will not seek or cause to be sought a discharge or a finding of dischargeability as to the
restitution obligation. The defendant further acknowledges and understands that, notwithstanding
any payment schedule imposed at sentencing or during probation or supervised release, restitution
is due and payable in full immediately upon entry of the judgment of conviction.

Further, the defendant understands that a mandatory special assessment fee of $50.00 shall
be imposed under the provisions of Section 3013 of Title 18, United States Code. This special
assessment must be paid on the date of sentencing. Failure to pay this special assessment may
result in the plea agreement being void.

The defendant further understands that the Court, in imposing a sentence of a term of
imprisonment, may include as part of the sentence a requirement that the defendant be placed on
a term of supervised release after imprisonment for a period of up to one (1) year pursuant to Title
18, United States Code, Section 3583. Supervised release is a period following release from prison
during which defendant's conduct will be monitored by the Court or the Court's designee.
Defendant fully understands that if defendant violates any of the conditions of supervised release
that the Court has imposed, defendant's supervised release may be revoked and defendant may be
ordered by the Court to serve in prison all or part of the term of supervised release.

Defendant understands that Title 18, United States Code, Section 3742 and Title 28, United
States Code, Section 1291, may give a criminal defendant the right to appeal his conviction,
sentence, restitution, fine, and judgment imposed by the Court. Defendant also understands that
he may have the right to file collateral challenges to his conviction and sentence, and judgment,
including but not limited to rights provided by Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, and writs of coram nobis and audita querela, Defendant further understands that Title
18, United States Code, Section 3582(c)(2), may allow the Court to grant a sentencing reduction
to the defendant if the defendant has been sentenced to a term of imprisonment based upon a
sentencing range that has been subsequently lowered by the United States Sentencing Commission
and determined to apply retroactively to defendants who already have been sentenced to a term of
imprisonment.

Acknowledging these rights, subject only to the exceptions indicated in subsection (d)
below, the defendant, in exchange for the promise(s) and agreement(s) made by the United States
in this plea agreement, knowingly and voluntarily:

a. Waives and gives up any right to appeal or contest his/ guilty plea, conviction,
sentence, fine, supervised release, and any restitution imposed by any judge under any applicable
restitution statute, including but not limited to any right to appeal any rulings on pretrial motions
of any kind whatsoever, as well as any aspect of his/ sentence, including but not limited to any and
all rights which arise under Title 18, United States Code, Section 3742 and Title 28, United States
Code, Section 1291;

Page 2 of 4
Case 2:21-cr-O0009-LMA-JVM Document 18 Filed 03/10/21 Page 3 of 4

b. Waives and gives up any right to appeal any order, decision, or judgment arising
out of or related to Title 18, United States Code, Section 3582(c)(2) imposed by any judge and
further waives and gives up any right to challenge the manner in which his sentence was
determined and to challenge any United States Sentencing Guidelines determinations and their
application by any judge to the defendant’s sentence and judgment;

c. Waives and gives up any right to challenge his sentence collaterally, including but
not limited to any and all rights which arise under Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, writs of coram nobis and audita querela, and any other collateral challenges to *his/her
sentence of any kind; and

d. The defendant specifically does not waive, and retains the right to bring a direct
appeal of any sentence imposed in excess of the statutory maximum. The defendant also retains
the right to raise a claim of ineffective assistance of counsel in an appropriate proceeding.

The defendant further waives any right to seek attorney’s fees and/or other litigation
expenses under the “Hyde Amendment,” Title 18, United States Code, Section 3006A and the
defendant acknowledges that the Government’s position in the instant prosecution was not
vexatious, frivolous or in bad faith.

The defendant understands that any discussions with defendant's attorney or anyone else
regarding sentencing guidelines are merely rough estimates and the Court is not bound by those
discussions. The defendant understands that the sentencing guidelines are advisory and are not
mandatory for sentencing purposes. The defendant understands the Court could impose the
maximum term of imprisonment and fine allowed by law, including the imposition of supervised
release. The defendant is also aware that in determining a fair and just sentence, the Court has the
authority and discretion, pursuant to Title 18, United States Code, Sections 3553 and 3661 and the
United States Sentencing Guidelines, to consider any and all “relevant conduct” that the defendant
was involved in, the nature and circumstances of the offenses, and the history and characteristics
of the defendant.

In an effort to resolve this matter in a timely fashion and show good faith, the defendant
agrees to knowingly, voluntarily, and expressly waive his rights pursuant to Rule 410(a) of the
Federal Rules of Evidence upon signing this plea agreement and the factual basis. The defendant
understands and agrees that in the event the defendant violates the plea agreement, withdraws his
decision to plead guilty, his guilty plea is later withdrawn or otherwise set aside, any statements
made by the defendant to law enforcement agents or an attorney for the prosecuting authority
during plea discussions, any statements made by the defendant during any court proceeding
involving the defendant’s plea of guilty, including any factual bases or summaries signed by the
defendant, and any leads from such statements, factual bases or summaries, shall be admissible for
all purposes against the defendant in any and all criminal proceedings.

The defendant further agrees to submit to interviews whenever and wherever requested by
law enforcement authorities regarding all assets currently or previously within defendant’s

Page 3 of 4
Case 2:21-cr-O0009-LMA-JVM Document 18 Filed 03/10/21 Page 4 of 4

possession. It is also understood that defendant will provide any and all financial information and
documentation requested by the government, agrees to voluntarily execute a complete and
thorough Financial Statement of Debtor, and further agrees to provide the requested List of Items
that is attached to the Financial Statement. The defendant understands this information may be
provided to a representative of any victim of this offense.

The defendant recognizes that any criminal monetary penalty, whether special assessment,
criminal fine, or restitution, that is owed as a result of his conviction will be immediately submitted
to the Treasury Offset Program. The defendant waives any objection to his inclusion in the
Treasury Offset Program.

The defendant understands that the statements set forth above and in the attached SEALED
document (Attachment “A”™) represents defendant's entire agreement with the Government; there
are not any other agreements, letters, or notations that will affect this agreement.

Very truly yours,

ALEXANDER C. VAN HOOK
ACTING UNITED STATES ATTORNEY

Dll be Mbt Shy

KELVY P. UBBINGER Date
DAVID J. AYO
Assistant United States Attorneys

i a
oom E. ere Date

Shift 2/23 [Ao2 |
ROBERT IMORTSBERG Date
Defendant

 

 

Page 4 of 4
